(For digest see Oil Co. v. Fertilizer Co., ante, 362.)
From judgment overruling their plea in abatement, and denying their motion for the removal of the action to the Superior Court of Craven County, for trial, the defendants appealed to the Supreme Court.
The questions presented by this appeal are identical with the questions presented by the appeal docketed in this Court as No. 17.
The judgment is affirmed on the authority of the decision in that appeal. See opinion in Oil Co. v. Fertilizer Co., ante, 362.
Affirmed.